DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) were submitted on 03/11/2020, 10/28/2020 and 06/01/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


3. The abstract of the disclosure is objected to because it is 164 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




5.	Claims 11, 122 and 224 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claim 11, lines 17-18 and Claim 122, lines 16-17, the limitation “whereby efficacy of said at least one machine is improved” renders the claims indefinite because it neither points out how to improve efficacy of the machine as the claimed instantaneous manner nor ascertains what the improvement of the machine’s efficacy is. For examination purposes, the limitation will not be considered for interpreting the claims.

In Claim 224, lines 2-5, the phrase “wherein said phase plot a relative phase of said magnetic field emission signals and vibration signals is plotted against a sum of said magnetic field emission and vibration signals energies” renders the claims indefinite.   It should be clarified to correct, if it is, grammatical and idiomatic errors as originally filed. For compact examination purposes, the phrase will be interpreted as “wherein said phase plot indicates a relative phase of said magnetic field emission signals and vibration signals where the relative phase is plotted against a sum of said magnetic field emission and vibration signals energies” under the Examiner’s independent study and understanding based on the descriptions related to Figs. 9 and 11 which are disclosed pages 62 and 64 of the instant application.  

6.	Claims 12-14, 18, 20, 123-125, 129, 131, 223 and 225-230 are also rejected by virtue of their dependency on claim 11 or 122.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 11, 13-14, 18, 20, 122, 124-125, 129, 131, and 225-226, 229-230 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US PGPUB US 2016/0306012 A1, hereinafter referred to as “Pinto”) in view of Pal et al. (US PGPUB US 2016/0245686 A1, hereinafter referred to as “Pal”) (cited in IDS dated 03/11/2020) and Bechhoefer et al. (US PGPUB US 2011/0125419 A1, hereinafter referred to as “Bechhoefer”) (cited in IDS dated 10/28/2020).

Regarding Claim 11, Pinto teaches a system for continuously monitoring at least one machine (Fig. 1, 1; Para 0009, “the condition monitoring of electric machine, such as electric motor and electric generator”; Para 0011, “a system for condition monitoring electric machine and the method”) comprising: 
at least one magnetic sensor (Fig. 1, a magnetic field sensor 11) sensing magnetic field emission arising from at least one machine (Para 0025, “the magnetic field sensor 11 integrated therein can measure a magnetic field intensity at at and outputting magnetic field emission signals corresponding to said magnetic field emission (Para 0025, “The processing unit 12 can receive at least one corresponding magnetic field intensity signal from the magnetic sensor 1”); 
a signal analyzer (Fig. 1, a processing unit 12) receiving at least a portion of said magnetic field emission signals (“a fault …present in the electric machine”) of said at least one machine (Para 0030, “The processing unit 12 integrated in the portable unit 10 can receive the magnetic field intensity signal representing the axial magnetic field leakage at the first point 31 from the magnetic field sensor 11 integrated in the portable unit 10, and/or receive the magnetic field intensity signal representing the radial magnetic field leakage at the first point 32 from the magnetic field sensor 11 integrated in the portable unit 10, and can compare (i.e., analysis) the received magnetic field intensity value to expected value and determine based on the comparison if a fault is present in the electric machine”); and 
a control module (an alarm device) receiving said indication of said condition and initiating at least one of a repair event on said at least one machine, an adjustment to a maintenance schedule of said at least one machine and an adjustment to an operating parameter of said at least one machine based on said indication, whereby efficacy of said at least one machine is improved (Para 0036, “The system 1 can further include an alarm device for generating warning signal in 
	Pinto fails to explicitly disclose at least one vibration sensor sensing vibrations arising from said at least one machine and outputting vibration signals corresponding to said vibrations, said sensing of said vibrations being performed synchronously with said sensing of said magnetic field emission; 
.  
However, Pal teaches at least one vibration sensor sensing vibrations arising from said at least one machine and outputting vibration signals corresponding to said vibrations (Para 0102, “detecting faults in rotor driven equipment may include generating multiple axis vibration data from one or more vibration sensors communicatively coupled to the rotor driven equipment and collecting the data from the one or more machine wearable sensors onto a mobile data collector”); 
 (Para 0054, “the data collected from different sensors may be directional and/or non-directional data. For example, temperature related data may be in a scalar form but magnetic field and/or vibration data may be in a vector form”; Para 0050, “Sensor data may be fed via a data hub (example: a mobile application) to a cloud server. The cloud server may collect, analyze and store the sensor data using Big Data technology”; Para. 0010, “Some non-vibration signals to devise a system for alarm detection and diagnosis of failures in mechanical components of power wind mills”).  
Neither Pinto nor Pal explicitly discloses said sensing of said vibrations being performed synchronously with said sensing of said magnetic field emission. However, Bechhoefer teaches said sensing of said vibrations being performed synchronously with said sensing of said magnetic field emission (Para 0207, “a time synchronous average may be determined for acquired sensor data, as described herein. A Fourier Transform, e.g., a fast Fourier Transform (FFT), may be performed 1115 on the time average sensor data to determine a frequency spectrum (spectral data). For example, a gear mesh tone corresponds to frequency in, e.g., vibration data acquired by a gear sensor”).
Pinto, Pal and Bechhoefer are all considered to be analogous to the claimed invention because they are in the same field of monitoring electric machine, magnetic flux distribution of permanent magnetic motor or a condition of rotating machinery. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinto to incorporate the teachings of Pal and Bechhoefer, and provide operations for sensing vibrations of the machine (taught by Pal at least at Para 0102) synchronously with sensing the magnetic field emission (taught by Bechhoefer at least at Para 207), outputting vibration signals of said vibrations, and performing analysis of said magnetic field emission signals with respect to said vibration signals (taught by Pal at least Para 0010, 0050 and 0054).   That is, the modification of configuring magnetic sensors along with vibration sensors 

Regarding claim 13, Pinto fails to explicitly disclose wherein said analysis comprises machine-learning functionality for estimation and classification of said condition of said at least one machine. However, Pal teaches said analysis comprises machine-learning functionality for estimation and classification of said condition of said at least one machine (Para 0015, “the data may be analyzed through a combination of big data analytics engine and a machine learning engine”; Para 0074, “The machine learning engine may process the received data to recognize one of a pattern and a deviation to issue alarm and control commands pertaining to the rotor driven equipment in association with the communications network”; Para 0075, “the machine learning engine may … . The supervised learning models may be used for classification and regression analysis”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include said analysis comprising machine-learning functionality in the invention of Pinto so as to provide a system of monitoring condition of electric machine such as a motor through big data analytics and a machine learning engine, thusly estimating and classifying the condition of the machine, taught by Pal at least at Para 0015 and 0074-0075.

Regarding claim 14, Pinto teach wherein said signal analyzer comprises at least one data processing module (Fig. 1, a processing unit 12) in communication with said at least one magnetic sensor and vibration sensor (Para 0025, “The processing unit 12 can receive at least one corresponding magnetic field intensity signal from the magnetic sensor 1 …”).
Pinto does not expressly teach a cloud processing server in communication with said at least one data processing module. However, Pal teaches a cloud processing server in communication with said at least one data processing module (Para 0050, “Sensor data may be fed via a data hub (example: a mobile application) to a cloud server. The cloud server may collect, analyze and store the sensor data using Big Data technology such as Kafka, NoSql, Cassandra and Apache Spark”).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinto to incorporate the teachings of Pal and provide a cloud processing server in communication with the data processing module, taught by Pal at least at Para 0050.

Regarding claim 18, Pinto teach wherein said at least one machine comprises at least one of an electrical machine and a mechanical machine (Para 0011, “a system for condition monitoring electric machine and the method thereof”). 

Regarding claim 20, Pinto teach said electrical machine comprises at least one of a motor and a generator (Para 0009, “in terms of the condition monitoring of 

Regarding claim 225, Pinto fails to explicitly disclose said machine learning functionality comprises statistical learning of a probability density function of said synchronously sensed magnetic field emission signals and said vibration signals. However, Pal teaches said machine learning functionality comprises statistical learning of a probability density function of said synchronously sensed magnetic field emission signals and said vibration signals (Para 0042, “In statistics, RMS may be a statistical measure defined as the square root of a mean of squares of a sample”; Para 0041-0045; Para 0056, Table 1).  
Pal does not explicitly disclose a probability density function in a statistical learning. The Examiner takes OFFICIAL NOTICE that the probability density function is a general technique in a statistical learning process well known in the art at the effective filing date, as one of a skilled art who may apply statistical learning of RMS may employ a probability density function in a statistical learning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinto to incorporate the teachings of Pal and provide statistical learning of a probability density function of said synchronously sensed magnetic field emission signals and said vibration signals, taught by Pal at least at Para 0041-0045 and 0056.

said data processing module is in operative control of said at least one magnetic sensor and said at least one vibration sensor (Para 0025). Neither Pinto nor Pal explicitly discloses so as to synchronize said sensing synchronously performed by said at least one magnetic sensor and said at least one vibration sensor. However, Bechhoefer teaches so as to synchronize said sensing synchronously performed by said at least one magnetic sensor and said at least one vibration sensor (Para 0207, “a time synchronous average may be determined for acquired sensor data, as described herein. A Fourier Transform, e.g., a fast Fourier Transform (FFT), may be performed 1115 on the time average sensor data to determine a frequency spectrum (spectral data). For example, a gear mesh tone corresponds to frequency in, e.g., vibration data acquired by a gear sensor”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinto to incorporate the teachings of Pal and Bechhoefer, and provide operations for synchronizing sensing process, taught by Bechhoefer at least at Para 207. 

	Regarding Claim 122, it is a method type claim having similar limitations as of claim 11 above. Therefore, it is rejected under the same rationale as of claim 11 above.

Regarding Claim 124, it is a method type claim having similar limitations as of claim 13 above. Therefore, it is rejected under the same rationale as of claim 13 above.



Regarding Claim 129, it is a method type claim having similar limitations as of claim 18 above. Therefore, it is rejected under the same rationale as of claim 18 above.

Regarding Claim 131, it is a method type claim having similar limitations as of claim 20 above. Therefore, it is rejected under the same rationale as of claim 20 above.

Regarding Claim 229, it is a method type claim having similar limitations as of claim 225 above. Therefore, it is rejected under the same rationale as of claim 225 above.

Regarding Claim 230, it is a method type claim having similar limitations as of claim 226 above. Therefore, it is rejected under the same rationale as of claim 226 above.

9.	Claims 12 and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto in view of Pal and Bechhoefer, and further in view of SUH et al. (US PGPUB US 2008/0159619A1, hereinafter referred to as “SUH”) and Dufoumier et al. (US PGPUB US 2004/0154715 A1, hereinafter referred to as “Dufoumier”) (both cited in IDS dated 03/11/2020).
said analysis comprises phase analysis of phases of said magnetic field emission signals and said vibration signals. However, SUH teaches said analysis comprises phase analysis of phases of said magnetic field emission signals and  (Para 0027, “To minimize the "True Negatives," exemplary embodiments of the invention introduce a multi-frequency and phase analysis approach to combine data acquired from multiple frequencies for enhancing the SNR of the raw inspection image data, which is later processed using a spatial-temporal filter for indication identification”; Para 0036, “The eddy current probe 22 is positioned adjacent the non-planar part 32, as illustrated in FIGS. 1 and 2. In general, when the eddy current probe 22 is driven with an alternating-frequency current, alternating magnetic fields are produced in the coils of the eddy current probe 22”). Further, Dufoumier teaches said analysis comprises phase analysis of phases of  (Para 0116, “this approach can, of course, be reinforced by phase analysis”; Para. 0173; Para 0185, “The signal is produced here by vibrations generated by mechanical tire wear indicators in material”; Para. 0190, “Magnetic and\or electric field sensors are fitted on the suspension system”).
Dufoumier and SUH are both considered to be analogous to the claimed invention because is in the same field of monitoring the premature decays of a tire (Para 0173 in Dufoumier) and inspecting components (Para 0001 in SUH). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include said analysis comprising phase analysis of phases of said magnetic field 

Regarding Claim 123, it is a method type claim having similar limitations as of claim 12 above. Therefore, it is rejected under the same rationale as of claim 12 above.

Allowable Subject Matter
Claims 223, 224, 227 and 228 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner's statement for the reasons for allowance:
Regarding claim 223, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 223,
" ... a sampling difference in time between sampling by said at least one vibration sensor and sampling by said at least one magnetic sensor is less than or equal to 0.01/Fs where Fs is a sensor sampling frequency of said vibration sensor and said magnetic sensor".
Regarding claim 224, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 224, 

Regarding claim 227, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 227,
“… wherein a sampling difference in time between said sensing of said vibrations and said sensing of said magnetic field emission is less than or equal to 0.01/Fs, where Fs is a sensor sampling frequency of a vibration sensor and a magnetic sensor respectively operative to perform said sensing of vibrations and said sensing of said magnetic field emission”.
Regarding claim 228, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 228, 
“… wherein said phase analysis comprises generating at least one of an orbit plot and a phase plot, wherein said phase plot a relative phase of said magnetic field emission signals and vibration signals is plotted against a sum of said magnetic field emission and vibration signals energies”. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Maruyama et al. (US PGPUB US 2012/0319854 A1) teaches both a magnetic field sensor and a vibration sensor configured to measure contact failure (Figs. 1 and 2; Para 0017-0018).  
Srinivasa et al. (US PGPUB US 2011/0098968 A1) teaches vibration analysis and phase analysis of vibration waveforms performed on a machine.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/BYUNG RO LEE/Examiner, Art Unit 2866                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858